The opinion of the Court was' drawn up by
Tenney, C. J.
The conviction of the plaintiff, by the defendant, at a justice court held by him as a magistrate, duly qualified as such, was under the statutes of 1858, c. 33, § 26. No power is expressly conferred upon a justice of the peace to impose- the payment of costs, upon conviction of a violation of that section, as a part of the sentence, though in other sections of the same chapter, it is not only provided that he may include them in the sentence, but it is made imperative that he shall do so.
It is believed to have been, for a long time, a common practice with justices of the peace, in criminal prosecutions, wherein they had power to sentence the convict to pay a *465fine, or be imprisoned, to add thereto the payment of the costs of prosecution, notwithstanding no provision was made in the respective statutes therefor, or in any general statute touching the jurisdiction of justices of the peace. Statutes for the punishment of persons convicted of simple larcenies, where the property stolen was of small value, and assaults and batteries not of an aggravated character, are examples. No statute in the revised code of 1841, or of that of 1857, has been cited, in which provision is made expressly, that to the fine imposed upon a person convicted by a justice of the peace, may be added the costs of prosecution, in the discretion of the justice. Still, the power to do so is clearly implied in other provisions of the same codes.
In R. S., of 1841, c. 152, § 10, it' is provided if any person convicted of any offence, before any justice of the peace, be ordered by such justice to pay the costs of prosecution, as a part of his sentence, and shall comply with such order, the justice may retain his own fees, and pay over the other fees to the officer, witnesses, &c. Section 12, contemplates that the sentence of a justice of peace may include the costs of prosecution. By § 27, all fines imposed by justices of the peace, to the use of the State, and all costs accruing to the State in such prosecutions, shall be paid into the county treasury, &c.
Chapter 170 of R. S., of 1841, defines the criminal jurisdiction of justices of the peace. Section 2, of that chapter, gives the power to justices of the peace to punish by fine, not exceeding ten dollars, &c., persons convicted of assaults and batteries, &c., when the offence is not of a high and aggravated nature, &c. By section 7, the justice of the peace may try all offences within his jurisdiction, &c., and sentence all persons convicted thereof, according to law. By § 8, an appeal is allowed to the person aggrieved at the sentence of a justice of the peace. And the appealing party is required to recognize, &c. By § 10, if he fail in the performance of the conditions of the recognizance, after proceedings prescribed, the sentence of the justice may be affirmed with additional *466costs. The appeal is allowed in those cases where the statute has not expressly provided that the payment of costs constitutes a part of the sentence to be passed by a justice of the peace.
R. S. of 1841, c. 156, treats of larcenies and the receiving of stolen goods, by persons having knowledge that they were stolen. And it is therein provided, that, upon conviction of the accused, before a justice of the peace, the punishment shall- be by fine and imprisonment. But this statute is silent, touching the power of the justice to order the payment of costs, and the person so convicted is allowed the right of appeal, according to law, bringing the case within the provisions of c. 170, in relation to appeals.
The provisions referred to, with others, in the R. S. of 1841, are substantially reenacted in the revised code of 1857, as in c. 132, and it is quite manifest, in both, that the Legislature assumed that the power exercised by. the defendant existed.
The omission in the statutes of 1858, c. 33, § 26, to require that costs of prosecution should constitute a part of the sentence, when it was made obligatory to do so in other sections of the same chapter, shows that therein it was designed to be submitted to the discretion of the magistrate to include them or not in the sentence, as in other statutes, previously existing.
But a further answer to this suit is, that the defendant, in the trial of the plaintiff, and in passing sentence upon his conviction, was acting in a case where he had jurisdiction of the subject matter, conferred upon him as a justice of the peace, by the statute, acting in a judicial capacity, and, wherein he was required to keep a record of his doings. Nothing in the exceptions tends to show, in any degree, that he was influenced by dishonest purposes, or that he intended to violate the law, under which he professed to act; or that he knew or had reason to suppose, that, in passing sentence, he was transcending his lawful authority. And it is not pretended, *467that he designed to do any thing inconsistent with a faithful discharge of his duty.
It is a well settled doctrine of the law, that not only Courts of general jurisdiction are not liable to answer personally for their errors in judgment, the protection to such being absolute and universal, but, with respect to inferior Courts, they are protected in like manner, when acting within their jurisdiction. “And it was held by Littleton, J., and not denied, that an action of assault and battery would not lie against a justice of the peace, for what he did as á judge of record. 9 Edw. 4, 3, pi. 10. And the same principle was afterwards more solemnly advanced by all the Judges in 21 Edw. 4, 67, pi. 49. They all concurred in opinion, that, for what a justice of the peace did in the session he was not amenable.”
This question is very elaborately treated by Kent, C. J., in Yates v. Lansing, 5 Johns., 282, cited for the defendant. And, among the closing remarks is the following: — [To render the defendant liable in an action of trespass] “ there must be the scienter or intentional violation of the statute; and this can never be imputed to the judicial proceedings of a Court. It would be an impeachable offence, which can never be averred or shown, but under the process of impeachment.”
The defendant not being liable to answer personally, in an action like the one before us, acting within the scope of his jurisdiction, as a Court in a judicial proceeding, he cannot be liable for issuing his mittimus to make effectual the judgment which he had rendered against the plaintiff.

Nonsuit to stand.

Rice, Appleton, Goodenow, and Davis, and Kent, JJ., concurred.